DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/09/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3225475 in view of Kilmurray et al (US# 2018/014530).
	EP 3722206 discloses a method of controlling a brake system, comprising: receiving, by a secondary controller 316, a pressure command 324 from a master brake control unit 314; receiving, by the secondary controller, a pressure signal 332 from a pressure sensor 309; determining, by the secondary controller, a pressure control valve command 326 based on the pressure command 324 from the master brake control unit and the pressure signal 332 from the pressure sensor; and outputting, by 
system.  EP 3225475 lacks the specific disclosure of the secondary controller being mounted to at least one of the piston assembly or the brake control valve.   Kilmurray et al disclose a brake system including smart actuators 72 having integrated controllers within wheel end brake units [0020].  Kilmurray further suggests brake control and antiskid functionality in these actuators.  [0024] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention move the secondary controller 316 of EP ‘475 to the wheel end brake unit, as suggested by Kilmurray to reduce  data latency and improve performance [0020]. 
	Regarding claim 17, the brake control valve is an electrohydraulic servo valve [0015][0026].
	Regarding claim 18, as modified, the controller 316 is part of the wheel assembly and is therefore mounted in some manner to both the housing and valve
Regarding claim 19, EP ‘475 discloses the secondary controller 316 comprises a pressure control module 316, the pressure control module being configured to receive the pressure command from the master brake control unit 314 and the pressure signal 332 from the pressure sensor 309, an antiskid control module 312 being configured to receive a wheel speed signal 328 from a wheel speed sensor.  EP ‘475 lacks the antiskid control module being part of the controller mounted on the piston assembly or brake control valve.  Kilmurray further suggests integrating  antiskid functionality into the controllers mounted and the brakes.  [0024] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention move the antiskid control 312 of EP ‘475 to the wheel end brake unit, as suggested by Kilmurray to reduce data latency and improve performance [0020].

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3225475 and Kilmurray et al (US# 2018/014530) as applied to claim 16 above, in further view of Zierolf (US# 2003/0220731).
Regarding claim 20, EP ‘ 475 and Kilmurray et al, as applied above, disclose all the limitations of the instant claims with exception to determining, by a pressure-antiskid logic of the secondary controller, whether to output the pressure control valve command output by the pressure control module or an antiskid control valve command output by the antiskid control module as the valve command, the pressure-antiskid logic being configured to output the antiskid control valve command as the valve command in response to a skid event being identified based, at least in part, on the wheel speed signal from the wheel speed sensor.  Zierolf discloses an antiskid brake system and further teaches outputting a command signal Toutput to a pressure-antiskid logic 26 or 28 to provide proper adjustment of braking forces during skid events.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize logic such as taught by Zierolf, in the controller of EP ‘475 as an obvious means of providing modified braking force, thereby ensuring vehicle stability during braking.  Note the logic taught by Zierolf determines whether to output the control command output Toutput or an antiskid control valve command output Toutput*k by the antiskid control module as the command, the antiskid logic being configured to output the antiskid command as the valve command in response to a skid event being identified based, at least in part, on the wheel speed signal from the wheel speed sensor 22 [0009].    [0034] note setting k to 1 outputs the control command output, setting k to a lower value forms an antiskid command value less the Toutput which is outputted to the brake actuator.
Allowable Subject Matter
Claims 1-5, 7-12 and 14-15 are allowed.

Response to Arguments
Applicant's arguments filed 3/09/2022 have been fully considered but they are not persuasive.  
Regarding claim 16, applicant argues that neither Georgin, Kilmurray, nor combinations thereof disclose or contemplate “receiving, by the secondary controller, a pressure signal from a pressure sensor;  . . . wherein the secondary controller is mounted to at least one of the piston assembly or the brake control valve ”.  It is noted that the current rejection moves the controller 316 to the wheel end assembly according to the teaches of Kilmurray.  It is maintained that the resulting combination meets the requirements of the claim.  It is also noted that Kilmurray does suggest brake pressure data in the smart actuator [0023].  It is maintained that the rejections are proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK